Citation Nr: 0840609	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-25 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a cervical spine injury from motor vehicle 
accident with pain at C5-6, C4-5.  

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical radiculopathy of the right upper extremity, C5-
6, C4-5.  

3.  Entitlement to an increased evaluation for herniated 
nucleus pulposus T3-4 with thoracic syndrome, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1975 
to July 1981 and from November 1984 to April 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
residuals of a cervical spine injury and for cervical 
radiculopathy and denied an increased rating for a thoracic 
spine disorder, and from a November 2005 decision that denied 
entitlement to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran claims that the ratings assigned for his cervical 
spine disorder, thoracic spine disorder, and cervical 
radiculopathy should be higher than those currently assigned.  
He also claims that he is unable to work due to his service-
connected disorders and that he should be assigned a TDIU.  

The record reflects that the veteran had received Vocational 
Rehabilitation benefits, and he indicated in his November 
2005 notice of disagreement that he was approved for benefits 
in 1999.  He also stated that he was denied help from 
Vocational Rehabilitation in Fort Myers and was offered help 
from the office in Virginia.  A copy of the Vocational 
Rehabilitation file has not been associated with the claims 
file.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The vocational 
rehabilitation folder is relevant to the veteran's current 
appeal.  As such, the VA vocational rehabilitation folder 
should be obtained and associated with the claims file.

In his November 2005 notice of disagreement, the veteran 
indicated that he had made a claim for workmen's 
compensation.  Any medical records and administrative 
decisions associated with that claim would also be helpful in 
reviewing this appeal, and an attempt should be made to 
obtain them.  

The veteran further indicated that he received treatment at 
the VA outpatient clinic in Fort Myers, Florida.  These 
records should be obtained on remand.

A review of the file indicates that the veteran was last 
examined for disability evaluation by VA in August 2004.  The 
examiner did not comment on whether the veteran's service-
connected disabilities preclude him from obtaining and 
maintaining substantially gainful employment.  The Board is 
unable to make an accurate assessment of the veteran's 
disabilities on the basis of the evidence of record.  The 
veteran must therefore be afforded a current VA examination 
to determine the current severity of his service-connected 
disorders to include an opinion regarding his employability.  

Additionally, the veteran has not been provided with proper 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) regarding his claim for an increased rating for his 
herniated nucleus pulposus T3-4 with thoracic syndrome, in 
accordance with Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim for an increased 
rating for herniated nucleus pulposus T3-
4 with thoracic syndrome, send the 
veteran notice that includes an 
explanation as to the information and 
evidence needed for his increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

2.  Obtain and associate with the claims 
file the veteran's treatment records from 
the VA outpatient clinic in Fort Myers, 
Florida, dated since April 2003.

3.  Obtain and associate with the claims 
file the VA vocational rehabilitation 
folder pertaining to the veteran. This 
would include any application made by the 
veteran and any notice of a decision 
regarding that application and all 
pertinent vocational rehabilitation 
training records. 

4.  Attempt to obtain any and all medical 
and administrative records relating to a 
claim for workmen's compensation.  If a 
signed authorization is needed to obtain 
such records, one should be requested 
from the veteran and, if he fails to 
respond, no further action is necessary.

5.  After associating all outstanding 
records with the claims folder, schedule 
the veteran for a VA orthopedic/ 
neurological examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected residuals 
of a cervical spine injury with pain at 
C5-6, C4-5; cervical radiculopathy of the 
right upper extremity, C5-6, C4-5; and 
herniated nucleus pulposus T3-4 with 
thoracic syndrome. 

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disabilities and fully describe the 
extent and severity of those symptoms.

The examiner should report the range of 
motion measurements for the cervical and 
thoraco-lumbar spine, in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
spine is used repeatedly. All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

With regard to any neurological 
disability, the specific nerve(s) 
affected should be specified, together 
with the degree of paralysis caused by 
service-connected disability. 

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner should provide an opinion as 
to whether the veteran's service-
connected disabilities, alone or in 
combination with each other, render him 
incapable of obtaining and maintaining 
substantially gainful employment.  

The examiner should discuss the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

6.  Finally, readjudicate the claims on 
appeal.  If any of the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




